Citation Nr: 1517717	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left foot disability, rated as 0 percent disabling from May 21, 2009, 10 percent disabling from April 24, 2013, and 20 percent disabling from February 5, 2015.

2.  Entitlement to service connection for left tarsal tunnel syndrome.

3.  Entitlement to service connection for surgical scars on the left foot. 

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service for bilateral peripheral neuropathy of the lower extremities.

7.  Entitlement to special monthly compensation for loss of use of the left foot.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the decision, the RO continued a 0 percent rating for residuals of a stress fracture of the left foot and denied entitlement to TDIU and service connection for surgical scars on the left foot, left tarsal tunnel syndrome, a lower back disability, and bilateral peripheral neuropathy.  The Veteran timely appealed the rating of the left foot disability in August 2011, as well as the other issues in November 2011.  The RO subsequently increased the rating for the Veteran's left foot disability to 10 percent, effective April 24, 2013, and to 20 percent, effective February 5, 2015.
The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

The issue of entitlement to special monthly compensation for loss of use of the left foot is included in this appeal, as the Veteran is presumed to be seeking the maximum benefit for a disability allowed by law and regulation.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for bilateral pes planus was raised in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to TDIU and service connection for a lower back disability, fibromyalgia, and bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left foot disability manifested as a severe foot injury from May 23, 2010 to February 18, 2014; and has resulted in a total loss of use of the foot to the extent that no effective function remains other than that which would be equally well served by an amputation stump with prosthesis since February 19, 2014.  

2.  Tarsal tunnel syndrome was not noted on the Veteran's entrance examination; and the evidence is not clear and unmistakable that it pre-existed service and was not aggravated.
3.  Current tarsal tunnel syndrome is related to disabilities identified in service.

4.  The Veteran has three surgical scars on her left foot that are the result of her service-connected left foot and ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a left foot disability were met from May 23, 2010 to February 18, 2014; the criteria for a 40 percent rating were met, effective February 19, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria for entitlement to special monthly compensation for loss of use of the left foot have been met since February 19, 2014.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).

3.  The presumption of soundness on entry to service as to left tarsal tunnel syndrome has not been rebutted.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2014).

4.  The criteria for entitlement to service connection for left tarsal tunnel have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for surgical scars on the left foot have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In June 2010, the AOJ sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of her claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist.  The RO assisted the Veteran in substantiating her claim by scheduling her for multiple VA examinations and by obtaining her service and VA treatment records.  The Veteran also had a hearing that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  See Bryant, 23 Vet. App. at 496.

At the hearing the Veteran was asked about her symptoms and their effect on her employment and was thereby put on notice that her disability was rated on the basis of these factors.  There was a discussion of missing evidence that could help substantiate the claim both on a schedular and extraschedular basis.  There was not an explicit discussion of the reasons why the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Increased Rating for a Left Foot Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the evidence of record and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Consideration is also given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 provides a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  A note to Diagnostic Code 5284 states a 40 percent disability rating will be assigned for actual loss of use of the foot.  

The Veteran filed a claim for an increased rating for her service-connected left foot disability in May 2010.  For an increased rating claim, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, review of the rating assigned to the Veteran's left foot disability since May 2010 is necessary.  

The Veteran has had several VA examinations regarding her left foot disability during the appeal period: September 2010, April 2013, September 2014, and February 2015.  The record also includes several VA treatment notes during the relevant period.  However, the private treatment records predate the period on appeal, which limits their probative value.  

A September 2010 VA examiner diagnosed residuals of left foot tarsal tunnel syndrome and a resolved left foot metatarsal stress fracture.  The examiner noted the left foot disability resulted in significant occupational effects due to pain, decreased mobility, lack of stamina, and problems with lifting and carrying items.  The examiner did not describe the left foot disability in terms of severity as outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5284, but instead listed the effects of the disability on individual activities.  The examiner stated the left foot disability had a severe effect on the Veteran's ability to exercise and play sports; a moderate effect on her ability to perform chores, shop, and engage in recreational activities; a mild effect on traveling and toileting; and no effect on feeding, bathing, and dressing.

In February 2014, the Veteran's foot disability caused a fall that resulted in a trimalleolar fracture of the left ankle.  Following this injury, the Veteran's treating physicians began to assess her left foot disability in conjunction with the secondary left ankle disability and noted the combined effects of the injuries in their assessments.  

In July 2014, a VA physician, M.M., M.D., suggested the Veteran should consider amputation with prosthesis because there is little chance her left foot disability will improve with further treatment.  Other VA physicians involved in the Veteran's treatment have echoed this unfavorable prognosis, including M.A., M.D., in June 2014, who wrote he was "at loss regarding her further management as she ha[d] reached . . . plateau in terms of improvement."  

In April 2014, a VA examiner addressed the Veteran's left foot disability in isolation and diagnosed residuals of a left foot metatarsal stress fracture.  The April 2014 examiner did not specifically list the symptoms that resulted solely from the Veteran's left foot disability and described it as a moderate foot injury.  

In September 2014, a VA examiner also addressed the Veteran's left foot disability for the purpose of her increased rating claim.  The September 2014 examiner diagnosed residuals of a left foot metatarsal stress fracture, in addition to pes planus and plantar fasciitis.  The September 2014 examiner noted pain, especially with weight bearing, and indicated the Veteran used a wheelchair most of the time because she is unable to stand for more than a few minutes.  The September 2014 examiner did not describe the Veteran's foot disability in terms of severity as 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In February 2015, a VA examiner noted the Veteran's left foot disability results in compromised weight bearing and functional impairment due to pain, weakness, fatigability, and incoordination.  The examiner stated it would be difficult for the Veteran to perform any job that required standing or walking, noting she uses an electric scooter to ambulate.  The February 2015 examiner classified the Veteran's left foot disability as a moderately severe foot injury.  

The evidence establishes the Veteran left foot disability more nearly approximated the criteria for a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, from May 23, 2010 to February 18, 2014, and the criteria for a 40 percent rating thereafter.  

The Veteran has reported her left foot disability results in severe pain that significantly impairs her ability to carry out the most basic tasks.  The left foot disability has also been manifested by substantial incoordination and weakness as evidenced by the fall in February 2014 that resulted in a trimalleolar fracture of the left ankle.  While the Veteran's left foot disability appears to have moderately impacted her ability to perform routine chores and hygiene, it had a severe effect on her ability to perform any activity requiring substantial physical activity, including standing for an extended period of time.  Thus, resolving reasonable doubt in the Veteran's favor, it appears her left foot disability more nearly approximated a severe foot injury from May 23, 2010 to February 18, 2014, and warrants a 30 percent rating during that period.  

Since February 19, 2014, the Veteran's left foot disability has resulted in a total loss of use of the foot to the extent that no effective function remains other than that which would be equally well served by an amputation stump with prosthesis.  While some of this impairment may be due to the Veteran's service connected left ankle disability, it is difficult, if not impossible, to determine what effect each disability has in isolation.  The combined effect of the disabilities forces the Veteran to ambulate using a wheel chair or electric scooter because she is unable to stand on her left foot for more than a few minutes.  In July 2014, the Veteran's treating physician advised her that she should consider amputation for her left foot because there was little chance the disability would improve with further treatment.  This prognosis is consistent with the assessment of other physicians who are actively engaged in the treatment of the Veteran's disability.  

Ultimately, the June and July 2014 treatment notes are the most persuasive evidence of record regarding the remaining effective function of the Veteran's left foot because they were provided within the clinical context after multiple interactions with the Veteran, as opposed to a limited examination for compensation purposes.  While September 2014 and February 2015 VA examiners indicated there was not a total loss of function of the Veteran's left foot other than that which would be equally well served by an amputation stump with prosthesis, they both noted the Veteran was forced to use a wheel chair on a regular basis and is unable to stand for any length of time.  Thus, the evidence is in at least relative equipoise as to whether any effective function remains in the Veteran's left foot other than that which would be equally well served by an amputation stump with prosthesis, necessitating a 40 percent rating under Diagnostic Code 5284 for the disability and entitlement to special monthly compensation for loss of use of the left foot from February 19, 2014.  

The amputation rule, found in 38 C.F.R. § 4.68, prohibits a combined rating in excess of 40 percent for disabilities below the knee.  Therefore, the combined rating for the disabilities affecting the Veteran's left lower extremity will not exceed 40 percent, even though she is entitled to a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, in addition to a separate rating for her left ankle disability.  

The question of whether referral for extra-schedular consideration is warranted is deferred due to the additional development discussed in the REMAND portion of this decision.  

Entitlement to Service Connection for Left Tarsal Tunnel Syndrome

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The Veteran's September 2006 entrance examination report indicates her lower extremities (other than the feet) were normal upon entrance into active service.  As for the feet, the examination report indicates the Veteran had pre-existing asymptomatic pes planus before entering active service.  The examination report also notes a surgical scar on the Veteran's left ankle.  However, there is no indication the Veteran had pre-existing left tarsal tunnel syndrome at the time of her entrance into active service.  Therefore, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

In this case, there is clear and unmistakable evidence that the Veteran's left tarsal tunnel syndrome pre-existed active service.  A private podiatrist, M.N., D.P.M., initially diagnosed the Veteran with tarsal tunnel syndrome in June 2004 and confirmed the diagnosis during several follow-up appointments later that year.  

There is; however, no evidence that clearly and unmistakably shows a lack of aggravation during service.  To the contrary, the Veteran's service treatment records show she sought treatment for symptoms commonly associated with tarsal tunnel syndrome during active service from August to November 2007.  While September 2007 in-service testing indicated a negative Tinel's signal, the Veteran continued to seek treatment for tingling, numbness and pain in her left foot until her separation from service.  She sought further treatment for these symptoms after separating from service and eventually underwent tarsal tunnel decompression surgery in February 2010.  The Veteran underwent a second tarsal tunnel decompression surgery in 2011.  Therefore, the presumption of soundness has not been rebutted, and the Veteran's claim must be considered a normal claim for service connection without consideration of pre-existing left tarsal tunnel syndrome at the time of entrance into active service.  See Wagner, 370 F.3d at 1096.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran sought treatment for symptoms commonly associated with tarsal tunnel syndrome during active service, including tingling, numbness and pain; however, in-service testing revealed a negative Tinel's signal.  .  

During the March 2015 hearing, the Veteran testified she continuously experienced symptomatology related to tarsal tunnel syndrome after separating from service.  She sought private treatment for this condition and, as previously noted, underwent tarsal tunnel release surgery approximately two years after separating from service, with a subsequent surgery a year later.  The Veteran is competent to report her symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the evidence of record, including the Veteran's statements and the service treatment records, the Board affords the Veteran the benefit of the doubt and finds that service connection is warranted for left tarsal tunnel syndrome.  See 38 U.S.C.A. § 5107(b).  

Entitlement to Service Connection for Surgical Scars on the Left Foot

As service connection has been established for left tarsal tunnel syndrome and a left ankle disability, service connection for the scars related to surgeries for these disabilities is also warranted.  See 38 C.F.R. § 3.310(a).  The Veteran had tarsal tunnel release surgery in 2010 and 2011.  She had left ankle surgery in 2014 to repair a trimalleolar fracture.  Thus, she is entitled to service connection for three scars of her left foot.  


ORDER

Entitlement to a 30 percent rating for a left foot disability from May 23, 2010, to February 18, 2014, and a 40 percent rating, effective February 19, 2014, is granted.  

Entitlement special monthly compensation for loss of use of a foot is granted, effective February 19, 2014.

Entitlement to service connection for left tarsal tunnel syndrome is granted.

Entitlement to service connection for left foot surgical scars is granted.


REMAND

During the March 2015 hearing, the Veteran testified she has applied for disability benefits with the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran also testified there are private treatment records related to her fibromyalgia diagnosis that have not been obtained.  She testified W.B., M.D., diagnosed her as having fibromyalgia in early 2008, shortly after she separated from active service.  The earliest records available from W.B., M.D., are from November 2009.  The Veteran's May 2010 application for benefits indicated she had been seeking treatment from W.B., M.D., as early as August 2007.  Reasonable efforts should be made to obtain these records.  See 38 C.F.R. § 3.159(c).

Additionally, the Veteran has not been provided an examination with respect to her claims of entitlement to service connection for a lower back disability, fibromyalgia, and peripheral neuropathy.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been diagnosed as having all three of the claimed conditions.  There is competent evidence that indicates these conditions may be related to the Veteran's service or with another service-connected disability, as she is competent to discuss the symptoms related to the disabilities, and there is insufficient information in the record to make a decision on these claim.  Therefore, the duty to assist requires VA to provide an examination regarding these claims.  See 38 U.S.C.A. § 5103A(d)

The issue of entitlement to TDIU is inextricably intertwined with the other issues that are subject to this remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it is also remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records.

2.  Obtain treatment records for the period prior to November 2009 from W.B., M.D.

3.  Schedule the Veteran for an examination/examinations to determine whether it is at least as likely as not that her currently diagnosed lower back disability, fibromyalgia, and/or bilateral peripheral neuropathy is/are the result of an in-service disease or injury or proximately due to or the result of a service-connected disability.  

If the examiner finds that any of these conditions is not likely the result on an in-service disease or injury or proximately due to or the result of a service-connected disease or injury, the examiner must also address whether that condition has been aggravated by a service-connected disability.  If aggravation is found, the examiner must establish a baseline level of severity of the condition before the onset of aggravation, in addition to the current level of severity.  

The examiner must review the claims file before providing the requested opinion.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

4.  Readjudicate the Veteran's TDIU claim.  If necessary, schedule the Veteran for an examination to determine whether it is at least as likely as not her service-connected disabilities prevent her from engaging in substantially gainful for which her education and occupational experience would otherwise qualify her.  The examiner must provide reasons for the opinion provided.  

5.  If the Veteran does not meet the percentage threshold requirements for TDIU on a schedular basis, determine whether referral for consideration for TDIU on extra-schedular is warranted.  

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


